Title: To John Adams from C. W. F. Dumas, 29 November 1785
From: Dumas, C. W. F.
To: Adams, John


          
            Monsieur
            Lahaie 29 Nov. 1785
          
          Je dois réponse aux honorées vôtres des 1er. & 10 du court.
          J’écris ce fois à Mr. Cerisier afin de savoir pourquoi l’insertion n’a pas encore été faite de la piece que j’ai envoyée il y a 12 à 15 jours à Mr. Luzac, & pour le presser de me renvoyer l’original & sa traduction imprimée, pour pouvoir vous retourner le tout selon vos ordres.
          J’ai fait grand plaisir Aux Amis, en leur lisant les beaux complimens que vous avez eu la bonté de me com̃uniquer, & qu’ils ont très-fort goûtés, ainsi que moi-même. Nous avons tous senti la multitude d’idées renfermée dans les trois premiers, & l’extrême simplicité du dernier. Tous font bien leurs complimens à votre Exce. ainsi que Mr. De Sanafé à qui j’ai expliqué ce qui le regarde dans votre Lettre du 20.
          Je vous remercie, Monsieur, de la boñe nouvelle de l’arrivée de Mr. votre fils; com̃e aussi de celle de Mr. Franklin, à qui vous voudrez bien acheminer dans votre premier paquet la ci-jointe, qui est le juste retour d’une d’adieu qu’il a eu la bonté de m’écrire au mois de Juillet, en partant de Paris.
          Nous partageons sincerement le plaisir de la bonne santé & société dont vous jouissez avec Mesdames Adams, à qui nous présentons nos homages.
          Je ne suis pas surpris des difficultés que recontre l’affaire dont vous me parlez. Si ce qui leur arrive ici ne les rend pas plus traitables avec vous, je ne saurai plus qu’en penser.
          Mr. H——s continue de supposer que je n’existe pas. Je dois continuer de supposer de mon côté qu’il ne veut pas me connoître. Il me connoît pourtant: car Jeudi passé il sut fort bien dire mon nom à quelqu’un qui le lui demandoit, à un grand Souper que donnoit Mr. le Cte. de Maillebois, & dont j’avois l’honneur d’être. On vint me le dire à l’oreille un instant après. Je ne parle de cela, au reste, que parce que je crois qu’il est bon, Monsieur, que vous sachiez jusqu’aux minucies à cet égard, & aussi pour que je ne puisse jamais être taxé d’avoir manqué à mon devoir. Je suis avec grand respect, De Votre Excellence le très-humble & très-obéissant serviteur
          
            Cwf. Dumas
          
          
            Le Congrès verra par l’incluse pour lui, que la France ni la Hollande n’oublient pas, jusque dans leurs réjouissances, que les Etats-Unis sont leurs bons Alliés.
          
         
          TRANSLATION
          
            Sir
            The Hague, 29 November 1785
          
          I must reply to your honored letters of the 1st and 10th of the current month.
          
          I am writing to Mr. Cerisier this time to know why the insertion has not been made of the document I sent twelve to fifteen days ago to Mr. Luzac, and to urge him to send me the original and his printed translation, to be able to return the whole thing to you, per your request.
          I pleased my friends greatly by reading them the kind compliments which you had the goodness to transmit to me, and which they greatly appreciated, as did I. We all sensed the abundance of ideas in the first three, and the extreme simplicity of the last one. All kindly send their compliments to your excellency, along with Mr. De Sanafé, to whom I explained the matter that concerned him in your letter of the 20th.
          I thank you, sir, for the good news of the arrival of your son, and also of Mr. Franklin, to whom may it please you to forward the enclosed letter in your first parcel, which is the proper response to the farewell message that he had the graciousness to write to me in July upon his departure from Paris.
          We sincerely share with you the pleasure of good health and company which you enjoy with the Adams ladies, to whom we present our respects.
          I am not surprised by the difficulties encountered in the affairs you speak of to me. If what befalls them here does not render them more amenable to you, I will not know what to think.
          Mr. Harris continues to assume that I do not exist. I must continue, in turn, to assume that he does not wish to know me. Yet, he does know me, for Thursday last he was quite able to tell my name to someone who had asked it of him, at a grand dinner that the Comte de Maillebois was hosting, and which I had the honor to attend. This was whispered to me a moment later. By the way, I mention this simply because I think it good, sir, that you know even the minutiae of this matter, and also so that I might never be reproached for having neglected my duty. With utmost respect, I am your excellency’s most humble and most obedient servant
          
            Cwf. Dumas
          
          
            Congress will see from the enclosed letter, that though they rejoice, neither France nor Holland forgets that the United States are their good allies.
          
        